DETAILED ACTION
REASON FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11 and 12, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method of interacting with a machine using input gestures having all the claimed features of applicant's invention, specifically including “defining a first user-specific virtual plane in the space according to a sensed position of a first finger of the user; defining a second user-specific virtual plane in the space according to a sensed position of a second finger of the user; detecting, by the 3D sensor, a first finger state of the first finger relative to the first user- specific virtual plane, the first finger state being one of the first finger moving closer to or further away from the first user-specific virtual plane; detecting, by the 3D sensor, a second finger state of the second finger relative to the second user-specific virtual plane”, as set forth in claims 1, 11 and 12.
Claims 2-10 are allowed by virtue of their dependency on allowed claim 1.

Regarding claims 13-15, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method of interacting with a machine using input gestures having all the claimed features of applicant's invention, specifically including “defining a first user-specific virtual plane in the space according to a sensed position of a first finger of the user; defining a second user-specific virtual plane in the space according to a sensed position of a second finger .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEBEDE T TESHOME/Examiner, Art Unit 2622   
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622